Case 1:20-cv-10416-NLH-JS Document 2-3 Filed 08/13/20 Page 1 of 1 PageID: 31




Jennifer Chang, Esq. (JC5716)
KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
Fax: (732) 491-2120
Attorneys for Petitioners

                      IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                                  Hon.
NEW JERSEY BUILDING LABORERS )
STATEWIDE BENEFIT FUNDS AND THE ) Civil Action No. 20-
TRUSTEES THEREOF,               )
                                )              CIVIL ACTION
           Petitioners,         )
                                )               JUDGMENT
     v.                         )
                                )
JOHN D. LAWRENCE, INC.,         )
                                )
           Respondent.          )




       THIS MATTER having come before the Court by Kroll Heineman Carton, LLC

(Jennifer Chang, Esq., appearing) pursuant to a Petition to Confirm Arbitration Award; the Court

having fully and thoroughly considered the matter as well as any pleadings, motions, and oral

argument of counsel; and a decision having been duly rendered by this Court;

       IT IS on this 8th day of September 2020,

       ORDERED AND ADJUDGED that Petitioners shall recover from Respondent John D.

Lawrence, Inc., the amount of $6,323.20, plus court’s filing fee in the amount of $400.00.




                                                    ________________________________
                                                    Judge, United States District Court
